Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 27, 2018

The Court of Appeals hereby passes the following order:

A19A0947. KAVION WYZEENSKI TOOKES v. THE STATE.

      In May 2018, Kavion Wyzeenski Tookes pleaded guilty to malice murder and
other crimes. He thereafter filed a motion to withdraw his guilty plea, which the trial
court denied. This appeal followed. We, however, lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of malice murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring). Accordingly, Tookes’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/27/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.